United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3546
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                          Leighton Lyle Leroy Munger

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: June 15, 2020
                             Filed: August 3, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      After Leighton Lyle Leroy Munger admitted to violating the conditions of
supervised release by failing a drug test and leaving a halfway house without
permission, the district court 1 gave him a within-Guidelines-range sentence of 14


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
months in prison. He challenges the substantive reasonableness of the sentence,
including the weight placed on various mitigating factors.

       We conclude that Munger’s sentence is substantively reasonable. See United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of
a revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court sufficiently
considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and
did not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Accordingly, we affirm the
judgment of the district court.
                        ______________________________




                                         -2-